     Case 3:16-cv-00494-MMD-DJA Document 249
                                         245 Filed 04/27/20
                                                   04/23/20 Page 1 of 3



      Katherine F. Parks
 1    State Bar No. 6227
 2    Thorndal Armstrong Delk Balkenbush & Eisinger
      6590 S. McCarran Blvd., Ste. B
 3    Reno, Nevada 89509
      Ph. (775) 786-2882
 4
      Nevada Counsel for Defendants Donald W. Ashley and Clarence A. “Jackie” Lewis
 5
      Edwin H. Byrd, III*
 6    Pettiette, Armand, Dunkelman,
 7    Woodley, Byrd & Cromwell, L.L.P.
      400 Texas Street, Suite 400 (71101)
 8    Post Office Box 1786
      Shreveport, Louisiana 71166-1786
 9    Ph. (318) 221-1800
      Fax (318) 226-0390
10    ebyrd@padwbc.com
11    Attorneys for Defendants Donald W. Ashley and Clarence A. “Jackie” Lewis
12
                                      UNITED STATES DISTRICT COURT
13                                         DISTRICT OF NEVADA

14      CATHY WOODS (A/K/A ANITA                          )   CASE NO.: 3:16-CV-00494 -MMD-DJA
        CARTER), by and through her Personal              )
15      Representative,                                   )
16      LINDA WADE,                                       )
                          Plaintiff,                      )   DEFENDANT CLARENCE A.
17      v.                                                )   “JACKIE” LEWIS AND DONALD W.
                                                          )   ASHLEY’S UNOPPOSED MOTION
18
        CITY OF RENO, NEVADA, LAWRENCE                    )   FOR EXTENSION OF TIME TO
19      C. DENNISON, DONALD W. ASHLEY,                    )   RESPOND TO PLAINTIFF’S
        CLARENCE A. “JACKIE” LEWIS,                       )   MOTION TO AMEND ANSWER TO
20      CALVIN R. X. DUNLAP, WASHOE                       )   ONE REQUEST FOR ADMISSION
        COUNTY, NEVADA, DOUGLAS                           )
21
        MATTHEW BURKS, M.D., JOHN L.                      )
22      KIMPTON,                                          )
                        Defendants.
23
24    UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S
           MOTION TO AMEND ANSWER TO ONE REQUEST FOR ADMISSION
25
              NOW INTO COURT, through undersigned counsel, come Defendants, Clarence A. “Jackie”
26
27    Lewis and Donald W. Ashley, who move for their first extension of time to respond to Plaintiff’s

28    Motion to Amend Answer to One Request for Admission in this matter, as follows:

                                                       -1-
     Case 3:16-cv-00494-MMD-DJA Document 249
                                         245 Filed 04/27/20
                                                   04/23/20 Page 2 of 3



                                                         1.
 1
 2           The deadline to respond to Plaintiff’s motion in this matter is currently April 23, 2020.

 3                                                       2.
 4
             Undersigned counsel is working from home due to the COVID-19 pandemic.
 5
                                                         3.
 6
 7           On April 22, 2020, a tornado struck and counsel has lost all power and internet at his home.

 8    Counsel is unable to remotely access his file materials and systems necessary to complete and file the
 9    opposition.
10
                                                         4.
11
             Counsel respectfully requests a brief extension until Monday, April 27, 2020, within which to
12
13    respond to Plaintiff’s Motion to Amend Answer to One Request for Admission.

14                                                       5.
15           Plaintiff does not oppose this request.
16
             WHEREFORE, for the reasons set forth above, Defendants request an order extending the
17
      deadline to respond to Plaintiff’s Motion to Amend Answer to One Request for Admission, up to
18
19    and including Monday, April 27, 2020.

20                                                     Respectfully submitted,
21
                                                       PETTIETTE, ARMAND, DUNKELMAN,
22                                                     WOODLEY, BYRD & CROMWELL, L.L.P.

23                                                     s/ Edwin H. Byrd, III
24                                                     Edwin H. Byrd, III, La. Bar No. 19509
                                                       400 Texas Street, Suite 400 (71101)
25                                                     Post Office Box 1786
                                                       Shreveport, Louisiana 71166-1786
26                                                     Ph. (318) 221-1800; Fax (318) 226-0390
27
                                     And
28

                                                        -2-
     Case 3:16-cv-00494-MMD-DJA Document 249
                                         245 Filed 04/27/20
                                                   04/23/20 Page 3 of 3



                                                   Katherine. F. Parks, Esq.
 1
                                                   State Bar No. 6227
 2                                                 Thorndal Armstrong Delk Balkenbush & Eisinger
                                                   6590 S. McCarran Blvd., Ste. B
 3                                                 Reno, Nevada 89509
                                                   Ph. (775) 786-2882
 4
 5
 6                                  “IT IS SO ORDERED:
 7                                  [UNITED STATES DISTRICT JUDGE, Miranda M. Du,
                                     DATED: STATES
                                    UNITED   April 27, MAGISTRATE
                                                       2020         JUDGE, Carl W. Hoffman,
 8                                  UNITED STATES DISTRICT   _______________________
                                                               COURT CLERK, Debra Kempi]
                                    DATED: _________________”Daniel J. Albregts
 9                                                           United States Magistrate Judge
10
                                        CERTIFICATE OF SERVICE
11           I hereby certify that a copy of the above and foregoing has this date been served upon the
12
      following counsel of record by filing it on the Court’s CM/ECF System:
13
14
             Edmund J. Gorman, Jr.
15           335 W. First Street
             Reno, NV 89503
16
             Elizabeth Wang
17           Loevy & Loevy
18           2060 Broadway, Ste. 460
             Boulder, CO 80302
19
             David B. Owens
20           Loevy & Loevy
             311 N. Aberdeen Street, 3rd Floor
21
             Chicago, IL 60607
22
             Mark A. Hughs, Deputy City Attorney
23
             Reno City Attorney’s Office
24           1 East First Street
             P. O. Box 1900
25           Reno, NV 89505
26           Shreveport, Louisiana this the 23 day of April, 2020.
27    .
                                             s/ Edwin H. Byrd, III
28                                              OF COUNSEL

                                                     -3-
